department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b3 tl-n-1134-01 uilc internal_revenue_service national_office field_service_advice memorandum for from peter k reilly special counsel branch office of assistant chief_counsel administrative provisions and judicial practice cc pa apjp b3 subject application of sec_6213 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend dollar_figurea year date dollar_figureb year date dollar_figurec year date year year year issue sec_1 whether it is appropriate under the circumstances described herein to make an immediate_assessment pursuant to sec_6213 of a possible deficiency arising from a sec_6411 tentative_carryback_adjustment if immediate_assessment under sec_6213 is not appropriate should the internal_revenue_service service remove the freeze placed on the taxpayer’s account with respect to the tentative refund conclusion sec_1 we do not think that the summary_assessment procedure provided by sec_6213 is appropriate under these circumstances the service should remove the refund freeze from the taxpayer’s account facts during all years up to and including year the taxpayer a corporation was engaged in a rental business the taxpayer is currently engaged in a minimal amount of business activity but remains a viable entity under state law the sole shareholder of the taxpayer has indicated that corporate business activities will be increased to prior levels the taxpayer reported a net_operating_loss nol of dollar_figurea on its year income_tax return form_1120 which was filed on date year subsequently on date year the taxpayer filed a corporate application_for tentative refund form in which it requested to apply a portion of the year nol to year and a portion of the year nol to year on date year the service notified the taxpayer that it had an overpayment for year of which approximately one-third would be applied to an outstanding liability for year with the remainder being refunded to the taxpayer the taxpayer contacted a local taxpayer’s advocate’s office shortly after receiving the notice from the service to inquire as to when it would receive the refund the taxpayer’s advocate’s representative learned that the taxpayer’s year income_tax return was under examination at that point the taxpayer’s accounts for year and year were frozen effectively preventing the issuance of a refund check for the remainder of the allowed tentative refund the decision to freeze the refund was based on the revenue agent’s preliminary proposal that the year nol be disallowed the taxpayer’s accounts remain frozen at the present time which is more than ninety days from the date the taxpayer filed its form_1139 the portion of the year nol applied to year did not result in a refund for that year because the taxpayer based its year taxable_income on an amended_return which was substantially less than the taxable_income reported on the original return the service used the higher amount of taxable_income from the original return in processing the form_1139 because it did not accept the amended_return thus the taxpayer did not have an overpayment for year the revenue_agent has completed his examination of the taxpayer’s year income_tax return and has proposed to disallow a substantial portion dollar_figureb of a bad_debt deduction claimed in the amount of dollar_figurec the proposed disallowance would eliminate most of the nol for year which would in turn reduce the amount of the tentative refund significantly the taxpayer filed a protest and the case is currently under consideration by appeals law and analysis issue appropriateness of summary_assessment procedures sec_6411 provides in part that a taxpayer may file an application_for a tentative_carryback_adjustment of the tax for a prior taxable_year affected by a net_operating_loss_carryback as provided for in sec_172 a business_credit carryback as provided for in sec_39 a research_credit carryback as provided for in sec_30 or by a capital_loss_carryback as provided for in sec_1212 from any taxable_year the application must contain specific information and must be filed within twelve months from the end of the tax_year in which the loss or credit was sustained but not before the return for that year has been filed an application_for a tentative_carryback_adjustment shall not constitute a claim for credit or refund under sec_6411 the service is to make to the extent deemed practical a limited examination of an application_for a tentative_carryback_adjustment to discover material omissions and errors of computation and to determine the amount of the decrease in tax attributable to the carryback within ninety days from the date on which the application is filed or from the last day of the month in which falls the last date prescribed by law including extensions for filing the return for the taxable_year of the net_operating_loss whichever is the later the examination must be completed sec_6411 also provides that the service may disallow without further action any application that contains either errors of computation that cannot be corrected within the 90-day period or material omissions the service need not satisfy itself of the merits of the applications for tentative carryback adjustments in order to approve refunds under sec_6411 sec_6411 creates a presumption in favor of prompt refunds for corporations in years in which they suffer operating losses all that is required for a form_1139 is that certain minimum information be furnished regarding the taxpayer and the tax impact of the asserted loss because this information must be mathematically verifiable the service is instructed to do a limited examination it is not required to examine the documents previously filed on which the form_1139 summary calculations are based or attempt to reconcile the form with the transcript of account before making a tentative refund the only relevant attachment required by the form itself is a calculation of the credit_carryback see eg 32_fedclaims_318 aff'd 70_f3d_1244 fed cir the treasury regulations implementing sec_6411 limit the type of review to which applications for tentative carryback adjustments are subject for example under sec_1_6411-3 of the regulations the service in determining decreases in tax attributable to a carryback will not change an amount claimed on the return as a deduction for depreciation because the service believes that the taxpayer has claimed an excessive_amount likewise the service will not include in gross_income any amount not so included by the taxpayer on the return even though the service believes that the amount is subject_to tax and properly should be included in gross_income this limited review is consistent with revrul_78_369 1978_2_cb_324 amplified by revrul_84_175 1984_2_cb_296 where the service determined that despite strong evidence indicating that the corporation ultimately would not be entitled to the claimed tentative refund and would likely be liable for a deficiency for the loss_year the service was nevertheless required to refund the decrease in tax shown on the application that ruling stated that in determining decreases in tax attributable to a carryback the service will not change an amount claimed on the return because it determined that the taxpayer had claimed an excessive_amount this is in spite of the fact that the taxpayer’s carryback_year was under criminal investigation in revrul_84_175 1984_2_cb_296 the service authorized the use of a procedure whereby the service simultaneously made an assessment to offset or to recover a scheduled refund resulting from a decrease in tax shown on form_1045 application_for tentative refund but only in certain specific narrowly defined circumstances the service held that where the commissioner has made the determination that it is highly likely there was a gross_valuation_overstatement or a false or fraudulent statement had been made with respect to a tax_shelter promotion or partnership_interest in a tax_shelter promotion that would be subject_to a penalty under sec_6700 of the code the service is entitled to schedule the refund claimed on the form_1045 make an assessment under sec_6213 of the code and offset the assessment against the refund within the 90-day period provided in sec_6411 this is the only published guidance concerning when the service will authorize the use of such a procedure the legislative_history of sec_6213 is instructive in ascertaining when the summary_assessment procedures under sec_6213 are appropriate sec_6411 and sec_6213 were originally enacted as part of section of i r c section by sec_4 tax adjustment act of pub_l_no stat act the committee report accompanying section states that the act provides for prompt payment of refunds attributable to carrybacks of net operating losses in order to encourage a vigorous post-war business expansion h_rep_no 79th cong 1st sess c b the committee report then states in pertinent part in recognition of the fact that due to the short_period of time allowed the commissioner necessarily will act upon an application_for a tentative_carryback_adjustment only after a very limited examination subsection c of section provides a summary procedure whereby the commissioner and the taxpayer each may be restored to the same position occupied prior to the approval of such application it is to be noted that the method provided in subsection c of section the predecessor of sec_6213 to recover any amounts applied credited or refunded under section which the commissioner determines should not have been so applied credited or refunded is not an exclusive method it is contemplated that the commissioner will usually proceed by way of a deficiency_notice in the ordinary manner and the taxpayer may litigate any disputed issues before the tax_court the commissioner may also proceed by way of suit to recover an erroneous refund h_rep_no supra c b pincite emphasis added as a policy matter we do not think that you should use the sec_6213 procedure under the facts of this case the legislative_history reflects the congressional preference for issuing statutory notices of deficiency to recover refunds made pursuant to sec_6411 essentially you propose to use the procedure similar to that set out in revrul_84_175 where the service would simultaneously make an assessment to offset or to recover a scheduled refund we have advised in the past that the sec_6213 procedure would be available if the service implements nationwide procedures like those in place to detect abusive tax_shelters the service simply has not set up a program to cover the factual situation described herein additionally this case is now under the jurisdiction of appeals it may be that appeals will agree or at least partially agree with the taxpayer’s position based on a hazards_of_litigation analysis this erodes the certainty of the determination made by the revenue_agent concerning the disallowance of the bad_debt deduction furthermore although not actionable the service has failed to meet the time requirements under sec_6411 for processing the refund we would also note that corporations claiming losses are not likely to be in the best financial shape to systemically disallow refunds based on doubt as to collectibility would result in undermining the assistance provided by sec_6411 to the corporations that need it most various options remain available to the service in this situation after appeals reviews the case a notice_of_deficiency could be issued if the taxpayer becomes insolvent due to distributions to the sole shareholder a notice of transferee_liability could be issued to the sole shareholder the government can also bring suit to recover the erroneous refund issue removal of refund freeze freezing the refund is tantamount to the service taking no action at all on the tentative_refund_claim and forcing the taxpayer to file refund claims in the normal course we do not view this as a viable approach we interpret sec_6411 as requiring the service to act on the refund request by allowing or disallowing it within ninety days moreover congress created a presumption in sec_6411 in favor of prompt refunds to corporations for years in which they suffered operating losses thus the only grounds justifying disallowance as enumerated in sec_6411 are material omissions or errors of computation which the service determines cannot be corrected within the ninety-day period we read this as mandating that any processible applications for tentative carryback adjustments ie those having no material omissions or non-correctable errors of computation must be allowed within ninety days see 32_fedclaims_318 aff’d 70_f3d_1244 fed cir this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
